                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


TIMOTHY LAMBERT

       Petitioner,
v.
                                                              No. 1:15-cv-1081-JDB-egb
UNITED STATES OF AMERICA,

       Respondent.


     ORDER DIRECTING CLERK TO TERMINATE MOTION AND OPEN NEW CASE

       On April 11, 2018, the Court granted Petitioner, Timothy Lambert’s, 28 U.S.C. § 2255

motion to the extent he sought a delayed appeal from his judgment of conviction. (Docket Entry

(“D.E.”) 29 at PageID 149.) The Court also dismissed the remaining claims without prejudice.

(Id.) On July 11, 2018, the Court reimposed the 151-month sentence in Petitioner’s criminal case

and entered an amended judgment of conviction. (United States v. Lambert, No. 1:13-cr-10014-

JDB-1, D.E. 78 (W.D. Tenn.).) Petitioner, through appointed counsel, took a delayed direct appeal

in that case, (id. D.E. 80), but the Sixth Circuit affirmed, (id. D.E. 85). On June 19, 2019, the

inmate filed a document in the present case styled “Motion Requesting Amendment of Petitioner’s

28 U.S.C. 2255,” by which he intends to pursue three claims under 28 U.S.C. § 2255. (D.E. 36 at

PageID 164.) That motion is now before the Court.

       Because Lambert is seeking to challenge the amended judgment of conviction, he must

pursue his claims in a new civil case. The Clerk of Court is therefore DIRECTED to file the

document at D.E. 36 in the present case as the case-initiating document in a new § 2255 case. The

Clerk is further DIRECTED to terminate the motion at D.E. 36.

       IT IS SO ORDERED this 24th day of October 2019.


                                            s/ J. DANIEL BREEN
                                            UNITED STATES DISTRICT JUDGE
